DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              MILTON ALLEN,
                                 Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D19-3320

                          [January 16, 2020]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Andrew L. Siegel,
Judge; L.T. Case No. 09-2048 CF10A.

  Milton Allen, Bushnell, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

WARNER, MAY and GERBER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.